DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
	Claims 1-8 are pending wherein claims 1-8 have been preliminarily amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimized" in claims 1-2 is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what aspect or aspects are being referred to by this. Is this in reference to the “(TIG without filler)” or may there be a filler?

In regard to claims 3-6, the limitations “Alloy 59”, “Alloy 825”, “C-22” and “C4” are trade names. Since the claims utilize trade names to identify a particular material or product, the claims do not comply with requirements of 35 U.S.C. 112(b). Ex parte Simpson, 218 USPQ1020 (Bd. App. 1982). MPEP 2173.05(u). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crook (EP 0 693 565). 



Element
Instant Claim
(weight percent)
Crook (EP ‘565)
(weight percent)
Overlap
C
0 – 0.05 
0 – 0.015
0 – 0.015 
Co
0 – 2.5 
0 – 2 
0 – 2 
Mn
0 – 1.0 
0 – 2 
0 – 1 
Si
0 – 0.5 
0 – 0.1 
0 – 0.1 
Mo
> 2 – 23 
14 – 18 
14 – 18 
P
0 – 0.2 
0 – 0.02 
0 – 0.02 
S
0 – 0.05 
0 – 0.02 
0 – 0.02 
N
0 – 0.2 
0 – 0.15 
0 – 0.15 
Cu
0 – 1.0 
1.0 – 3.5 
1.0
Fe
> 0 – 7.0 
0 – 5 
> 0 – 5.0
Ti + V
> 0 – <3.0
0 – about 0.75
> 0 – about 0.75
Al
> 0 – 0.5
0 – 0.5 
> 0 – 0.5
Cr
> 14 – < 25
22 – 24.5 
22 – 24.5 
W
0 – 3.5 
0 – 0.5 
0 – 0.5 
Mg
0 – 0.2 
0 – 0.1 
0 – 0.1 
Ca
0 – 0.02 
0 – 0.05 
0 – 0.02
Ni
Balance, > 35 – 75.5
Balance 
Balance


The Examiner notes that the amounts of carbon, cobalt, manganese, silicon, molybdenum, phosphorus, sulfur, nitrogen, copper, iron, titanium, vanadium, aluminum, chromium, tungsten, magnesium and calcium for the nickel base alloys disclosed by Crook (EP ‘565) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, cobalt, manganese, silicon, molybdenum, phosphorus, sulfur, nitrogen, copper, iron, titanium, vanadium, aluminum, chromium, tungsten, magnesium and calcium from the amounts disclosed by Crook (EP ‘565) because Crook (EP ‘565) discloses the same utility throughout the disclosed ranges. 

With respect to the recitation “for the manufacture of nickel alloys having optimized strip weldability (TIG without filler)”, the Examiner notes that Crook (EP ‘565) discloses substantially similar compositions and processing and therefore optimized strip weldability would be expected. MPEP 2111.02 II and MPEP 2112.01 I. 
In regard to claim 2, Crook (EP ‘565) discloses a method for the manufacture of nickel base alloys having compositions relative to that of the instant invention as set forth below (page 3 and page 6). 
Element
Instant Claim
(weight percent)
Crook (EP ‘565)
(weight percent)
Overlap
C
0 – 0.025 
0 – 0.015
0 – 0.015 
Co
0 – 2.5 
0 – 2 
0 – 2 
Mn
0.01 – 1.0 
0 – 2 
0.01 – 1 
Si
0.01 – 0.5 
0 – 0.1 
0.01 – 0.1 
Mo
2.5 – < 23 
14 – 18 
14 – 18 
P
0 – 0.1
0 – 0.02 
0 – 0.02 
S
0 – 0.02
0 – 0.02 
0 – 0.02 
N
0 – 0.2 
0 – 0.15 
0 – 0.15 
Cu
0.01 – 1.0 
1.0 – 3.5 
1.0
Fe
> 0 – 7.0 
0 – 5 
> 0 – 5.0
Ti + V
> 0 – <1.85
0 – about 0.75
> 0 – about 0.75
Al
> 0 – 0.4
0 – 0.5 
> 0 – 0.4
Cr
14.5 – < 25
22 – 24.5 
22 – 24.5 
W
0 – 3.5 
0 – 0.5 
0 – 0.5 
Mg
0 – 0.1 
0 – 0.1 
0 – 0.1 
Ca
0 – 0.02 
0 – 0.05 
0 – 0.02
Ni
Balance, > 35 – 75.5
Balance 
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, cobalt, manganese, silicon, molybdenum, phosphorus, sulfur, nitrogen, copper, iron, titanium, vanadium, aluminum, chromium, tungsten, magnesium and calcium from the amounts disclosed by Crook (EP ‘565) because Crook (EP ‘565) discloses the same utility throughout the disclosed ranges. 
Crook (EP ‘565) further discloses forming heats of 20 to 25 kg of materials by vacuum induction melting, electroslag remelting, hot forging, homogenizing for 50 hours at 2250⁰F and hot rolling at about 1226⁰C into plates or sheets about 0.125 in (3 mm) thick for testing. Crook (EP ‘565) further discloses solution annealing at 2050 to 2150⁰F for 10 to 20 minutes followed by water quenching (page 4).  Crook (EP ‘565) discloses wherein magnesium and/or calcium would have been added to the melts for deoxidation purposes (smelting) (page 4). 
In regard to claims 3-6, Crook (EP ‘565) discloses using substantially similar compositions and therefore would include the scope of “Alloy 59”, “Alloy 825”, “C-22” and “C4” as recited in claims 3-6. 

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claims 7-8, Crook (EP ‘565) discloses forming heats of 20 to 25 kg of materials by vacuum induction melting, electroslag remelting, hot forging, homogenizing for 50 hours at 2250⁰F and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSEE R ROE/Primary Examiner, Art Unit 1796